Citation Nr: 1638968	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  14-02 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES

1.  Whether vacatur is warranted for the December 2015 Board of Veterans' Appeals decision that denied entitlement to accrued benefits.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a bilateral foot disability, for accrued benefit purposes.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1974 to July 1976.  He died on August [redacted], 2011, and the appellant claims as his surviving spouse.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from an April 2013 decision of the RO that denied entitlement to accrued benefits. The appellant timely appealed.

The Board issued a decision in December 2015.

Regardless of the RO's action, the Board is required to make its own determination on whether new and material evidence had been received to reopen a previously denied claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The issue of basic eligibility for substitution has been raised by the record in an August 2012 claim for accrued benefits and in a July 2015 DIC application, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1.  In December 2015, the Board issued a decision denying entitlement to accrued benefits. 

2.  The Veteran's March 2011 communication is accepted as a timely substantive appeal of his petition to reopen a claim for service connection for a bilateral foot disability, but not considered by the Board in its December 2015 decision.

3.  In a decision promulgated in July 2005, the Board declined to reopen a claim for service connection for a bilateral foot disability.  

4.  Additional evidence submitted since the Board's July 2005 denial, and of record at the time of the Veteran's death, is cumulative of evidence previously of record. 


CONCLUSIONS OF LAW

1.  The criteria for vacating the Board decision issued in December 2015 that denied entitlement to accrued benefits have been met.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).

2.  The July 2005 Board decision, declining to reopen a claim for service connection for a bilateral foot disability, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

3.  Evidence submitted since the Board's July 2005 denial is not new and material; and the claim for service connection for a bilateral foot disability, for accrued benefit purposes, is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Vacatur

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904. 

The Board's decision in December 2015 found that a claim for VA benefits was not pending at the time of the Veteran's death.  The Board noted that the RO had confirmed the previous denial of service connection for a bilateral foot disability in June 2009, and that the Veteran had submitted a notice of disagreement in July 2009.  While the RO issued a statement of the case on January 19, 2011, there was no indication from the Veteran of any intent to appeal within the following sixty days.  Hence, the June 2009 decision became final and a claim for VA benefits was not pending at the time of the Veteran's death.  

In a March 2016 motion for reconsideration, the appellant's representative submitted another copy of a Statement in Support of Claim, VA Form 21-4138, which was date-stamped as received by the RO on March 18, 2011, and attached to the back of another communication.  In light of the due process argument raised by the appellant's representative, the Board finds that vacatur of its December 2015 decision with regard to entitlement to accrued benefits is warranted.

Thus, a timely substantive appeal was filed in regard to the Veteran's petition to reopen a claim for service connection for a bilateral foot disability; hence, a claim for VA benefits was pending at the time of his death.


II.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by a January 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Prior to his death, the Veteran's claim on appeal had been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board concludes that VA's duty to assist has been satisfied.  All available records identified by the Veteran as relating to his claim had been obtained, to the extent possible. The RO obtained the Veteran's service treatment records and outpatient treatment records.  The Veteran was not entitled to an examination prior to submission of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  
The Veteran had not identified, and the record does not otherwise indicate, any existing pertinent evidence that had not been obtained.

The Board notes that, currently, several of the Veteran's medical records are no longer associated with his claims file.  The electronic record only contains documents from 2002 forward.  Under these circumstances, the Board has incorporated references from prior Board decisions and prior rating decisions as the best source of the earlier medical evidence.  The United States Court of Appeals for Veterans Claims (Court) has held that when service treatment records are unavailable, the Board's obligation to explain its findings and conclusions and to consider the benefit-of-the-doubt rule is heightened.  See Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) (noting that the duty to assist is "particularly great in light of the unavailability of the Veteran's exit examination and full Army medical records").

Given these facts, it appears that all available records had been obtained.  There is no further assistance that would be reasonably likely to assist the appellant in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

III. Criteria for Accrued Benefits

The law and regulation governing claims for accrued benefits provide that, upon the death of a Veteran, a lawful surviving spouse may be paid periodic monetary benefits to which the Veteran was entitled at the time of death, and which were due and unpaid for a period not to exceed two years, based on existing rating decisions or other evidence that was on file when the Veteran died. 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; see also Jones v. Brown, 8 Vet. App. 558, 560 (1996). 

 "Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims file on or before the date of death. 38 C.F.R. § 3.1000(d)(4) (2015). 

In order for a claimant to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  See 38 U.S.C.A. §§ 5101(a), 5121(a); see also Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998). 

In the case at hand, the Veteran died in August 2011.  As noted above, a petition to reopen a claim for service connection for a bilateral foot disability was pending on appeal at the time of the Veteran's death.  Specifically, the RO reopened the Veteran's claim in June 2009, but then denied the claim on its merits because the new evidence submitted was not material and did not substantiate the claim.  During the pendency of an appeal, the Veteran died.

The only requirement imposed regarding a claim for accrued benefits is that the application "must be filed within one year after the date of death."  See 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  In this case, VA received the appellant's claim for accrued benefits on August 29, 2012.  Because the postmark is not of record, it is presumed to have been mailed five days prior to the date of receipt, not counting Saturday and Sunday.  She thus meets the one-year regulatory requirement for filing an accrued benefits claim.

IV.  Application to Reopen

Service connection is awarded for disability that is the result of a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where a Veteran's claim for service connection was denied during his lifetime and that denial is final, a survivor claiming entitlement on the basis of accrued benefits, as would the Veteran had he lived, is permitted to have a "new adjudication of a prior claim only if there is new and material evidence in the file which has not previously been considered."  Zevalkink v. Brown, 102 F.3d 1236, 1242 (1996).

A decision promulgated by the Board in July 2005 declined to reopen a claim for service connection for a bilateral foot disability on the basis that the additional evidence presented was merely cumulative.  The decision is final. 38 U.S.C.A. § 7104. 

The evidence of record at the time of the last denial of the claim included the Veteran's service treatment records, VA treatment records, private treatment records, a 1985 Board decision, testimony of the Veteran, and Social Security records.

His service treatment records noted the surgical absence of the fourth and fifth toes of the left foot at entry in August 1974.  The Veteran complained of a painful lesion on his left foot in September 1975.  His separation examination made no mention of any foot complaint in March 1976.

Post-service records showed treatment for bilateral forefoot spurs in July and August 1984, and complaints of acutely painful lesions about the forefoot areas of both feet in September 1984. 

The 1985 Board decision found no aggravation of the pre-existing amputated left toes in active service, as well as no chronic left foot disorder incurring in service.

Additional VA treatment records showed complaints of bilateral calluses in May 1996 and in September 1997, and noted a medical history that was positive for bilateral foot pain.

Testimony in March 2003 revealed that the Veteran had treatment for lesions on his feet in active service, and that the lesions had been present since then and treated by VA post-service.  The Veteran testified that the calluses were regularly "shaved down" and that "no one had ever told him that these lesions were related to his pre-service toe amputations."

Social Security records revealed that the Veteran's primary diagnosis was chronic renal failure, and that he also had anemia.  There was no mention of a bilateral foot disability.

Based on this evidence, the Board concluded in July 2005 that the additional evidence presented was merely cumulative; and did not show that a chronic bilateral foot disability was related either to the Veteran's active service or to his pre-existing left toe amputations.  The decision is final.  38 U.S.C.A. § 7104.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Evidence added to the record since July 2005 includes additional VA treatment records, which the RO found was not material to the previous denial of service connection for a bilateral foot disability.  As noted above, the RO reopened the Veteran's claim for service connection in June 2009, and then denied the claim on its merits.  The Veteran's appeal of the RO's June 2009 denial was pending at the time of his death.

Here, there is nothing in the record, prior to the Veteran's death, suggesting that a bilateral foot disability either had its onset in active service or was incurred in service.  And there is nothing new in the record to change that.  The additional VA treatment records are cumulative of other records in the claims file.  The Veteran's death certificate does not relate to the issue of service connection for a bilateral foot disability.  As new and material evidence has not been received, the claim for service connection for a bilateral foot disability, for accrued benefit purposes, is not reopened.



ORDER

The Board's December 2015 decision which denied entitlement to accrued benefits is vacated.

The application to reopen the claim for service connection for a bilateral foot disability, for accrued benefit purposes, is denied.



____________________________________________
H. N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


